Citation Nr: 0915074	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  05-21 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for a heart disability and resultant pacemaker 
implantation as a result of treatment at a VA facility in 
September 1999.  

2.  Entitlement to service connection for a heart disability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from July 1976 to June 1980.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  The RO denied entitlement to compensation under 
38 U.S.C.A. § 1151 for a heart condition with pacemaker 
implantation and also denied a claim of service connection 
for a heart condition on a direct basis.  

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge, sitting at the RO in June 
2006.  A transcript of his testimony is associated with the 
claims file.

The Board remanded the case back to the RO, via the Appeals 
Management Center (AMC), in May 2007 for additional 
development of the record.


FINDINGS OF FACT

1.  The Veteran went into cardiac arrest in September 1999 at 
a VA facility after the administration of anesthesia for a 
colonoscopy.

2.  The competent medical evidence of record establishes that 
the Veteran's cardiac arrest in September 1999 at a VA 
facility was an event not reasonably foreseeable, and which 
resulted in additional disability requiring pacemaker 
placement.

3.  The competent and probative medical evidence of record 
establishes that the Veteran's current heart disability did 
not have its onset during service and is not otherwise 
related to any incident of service, including the 
administration of Demerol during dental work in 1978.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to benefits 
under 38 U.S.C.A. § 1151 for unforeseeable heart failure with 
resultant pace maker implantation at a VA facility in 
September 1999 have been met.  38 U.S.C.A. §§ 1151, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.361 (2008). 

2.  The criteria for entitlement to service connection for a 
heart disability have not been met.  38 U.S.C.A. § § 1110, 
1112, 1131, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.6, 3.303 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Given the favorable nature of the Board's decision on the 
issue of entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for additional disability due to cardiac arrest at a 
VA facility in September 1999, there is no prejudice to the 
appellant, regardless of whether VA has satisfied its duties 
of notification and assistance, with respect to the 
38 U.S.C.A. § 1151 issue.

Regarding the service connection claim, the RO provided the 
appellant pre-adjudication notice by letters dated in October 
2003, March 2004, and April 2004.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

Although the notification did not advise the veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection is denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  That notwithstanding, the RO cured the defect by 
sending subsequent letters to the Veteran in March 2006 and 
June 2007 that specifically notified the Veteran regarding 
the assignment of disability ratings and effective dates for 
any grant of service connection.  

Moreover, the notices provided to the Veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  Significantly, 
the case was remanded in May 2007 to schedule a VA 
examination for the Veteran and to specifically obtain a 
medical opinion as to whether the Veteran's heart disability 
had its onset during service.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  38 U.S.C.A. § 1151

In numerous correspondence to the RO, as well as in testimony 
at his personal hearing in June 2006, the Veteran has 
asserted that he is allergic to Demerol and that a VA 
facility was negligent in the administration of Demerol 
during a colonoscopy procedure performed in September 1999.  
The veteran further testified that he experienced cardiac 
arrest because VA medical personnel negligently prescribed 
Demerol in September 1999 which resulted in a damaged the 
sinus node of his heart, permanent heart damage, and the 
necessity of a pacemaker.  

In the alternative, the veteran asserts that he developed an 
allergy to Demerol during service, which led to a current 
heart disability.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
Veteran in the same manner as if such additional disability 
or death were service connected.  A disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the Veteran's 
willful misconduct and the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the Veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; OR  (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. §§  3.358, 3.361 (2008).

To determine whether additional disability exists within the 
meaning of § 1151, the Veteran's condition immediately prior 
to the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based is compared to his or her condition after such 
care, treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  38 C.F.R. § 3.361(b) (2008).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the Veteran's additional disability or death.  Merely 
showing that a Veteran received care, treatment, or 
examination and that the Veteran has an additional disability 
or died does not establish cause.  38 C.F.R. § 3.361(c)(1) 
(2008).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress. 38 C.F.R. § 3.361(c)(2) 
(2008).  Additional disability or death caused by a Veteran's 
failure to follow properly given medical instructions is not 
caused by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(3) (2008).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d).  To establish that carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
Veteran's additional disability or death, it must be shown 
that the hospital care, medical or surgical treatment, or 
examination caused the Veteran's additional disability or 
death (see 38 C.F.R. § 3.361(c)) and (i) that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider or (ii) that VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the Veteran's or, in appropriate cases, the Veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d)(1) 
(2008).

In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with informed consent.  38 C.F.R. § 
3.361(d)(2).  

Service treatment records reveal that the Veteran underwent 
dental surgery in April 1978 to correct an overbite.  The 
Veteran was sedated with valium and Demerol.  During, or 
shortly after the procedure, the Veteran experienced a 
cardiac arrest and had to be resuscitated.  EKG, chest x-ray 
and arterio blood gasses were obtained and were within normal 
limits.  The diagnosis on discharge was apertognathis; and, 
functional heart murmur of long standing diagnosis.  There 
was no indication that the Veteran had an allergic reaction 
to Demerol or that the Demerol caused the respiratory arrest.  
The April 1978 event was noted on the discharge examination; 
however, no diagnosis of a heart condition was indicated.  No 
additional heart conditions were noted between the incident 
in 1978 and the September 1999 event.

A VA cardiology progress note from September 1999 notes that 
the Veteran went into cardiac arrest during a colonoscopy.  
The Veteran was sedated with "2mg IV versed and some 
Demerol."  The record reflects that all of sudden, he became 
unresponsive, stopped breathing and there was a flat line on 
the monitor.  The attending gave a precordial thump and sinus 
rhythm was restored.  The asystole was not captured on rhythm 
strip.  Colonoscope had not yet been introduced.  The 
assessment was asystolic arrest.  As for the reason for the 
arrest, the reported noted that it was impossible to know the 
exact mechanisms of prior syncopes and cardiac arrests, 
however, it appeared that the Veteran had a tendency towards 
them.  With his activities, which included physical 
activities, even the transient losses of consciousness (LOCs) 
could cause accidents.  The possibility of pacemaker 
implantation was discussed.  The Veteran's reported history 
included four prior syncopes.  First was as a child when he 
was in church without breakfast.  The second was during 
military exercises on a very hot sunny day.  The third was 
approximately 14 years earlier while on a boat on a hot day.  
The Veteran also discussed the cardiac arrest incident in 
April 1978 when he was given general anesthesia in 
conjunction with a dental procedure.  The Veteran also noted, 
however, that he had been sedated for other procedures in the 
past that were uneventful.  

VA medical records, as well as some private treatment records 
dated since the pacemaker implantation in September 1999 note 
the Veteran's reported history of an allergy to Demerol.  In 
this regard, the Veteran has consistently maintained that his 
two episodes of cardiac arrest, in 1978 and 1999, could be 
attributed to the use of Demerol for sedation.  Although the 
medical records document the Veteran's assertions, there is 
no medical professional who has agreed with the Veteran's 
theory.  

Nevertheless, in a February 2005 memorandum to the RO, a VA 
doctor essentially determined that the "event" [in 
September 1999] not likely due to VA error and the veteran 
received appropriate medical care but unforeseeable.  

Another VA physician reviewed the Veteran's claims file in 
August 2008 and provided another opinion.  The August 2008 
report noted the Veteran's complaints of atypical chest pain 
ever since the pacemaker placement.  Physical examination was 
essentially unremarkable, but for the left subclavian cardiac 
pacemaker.  The diagnosis was atypical chest pain; and, 
status post pacemaker placement in 1999 secondary to cardiac 
arrest in September 1999 with a history of previous syncopal 
episodes.  Recent myocardial perfusion test revealed normal 
left ventricular systolic function.  Estimated clinical mets 
were 8.  The examiner opined that the Veteran's current heart 
condition did not likely have its onset during active service 
or was a result of Demerol use during active service.  The 
examiner explained that there was no documentation of a 
Demerol reaction per narrative summary dated April 1978.  
Additionally, the examiner opined that the Veteran's cardiac 
arrest event was likely unforeseeable and not likely due to a 
VA error.  As per available records, the Veteran received 
appropriate medical care [without carelessness, negligence, 
error in judgment or lack of proper skill] by VA in September 
1999.  

In sum, two VA physicians found that the cardiac arrest in 
September 1999 was an event not reasonably foreseeable.  
While this, on its face, does not appear logical as there is 
little, if any, dispute that anesthesia is a known risk with 
most surgeries, two medical professionals have so stated, and 
the Board may not substitute its own opinion.  There is no 
medical evidence to the contrary.  

Thus, regardless of the cause of the cardiac arrest, i.e. an 
allergy to Demerol, or some other cause, the Veteran 
experienced an event not reasonably foreseeable at a VA 
facility, and that resulted in an additional disability.  
Based on the foregoing, and resolving all doubt in the 
Veteran's favor, the criteria are met for entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151.  

III.  Service Connection

Although compensation pursuant to 38 U.S.C.A. § 1151 is paid 
as if the disability were service-connected; the issue of 
whether service connection is warranted for a heart 
disability will also be adjudicated as noted herein below, 
for whatever future purpose this may serve.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

As noted in the previous section, the Veteran experienced 
cardiac arrest in April 1978, and the etiology was never 
determined.  A similar experience occurred in September 1999 
and the Veteran believes the two are linked by the use of 
Demerol on both occasions.  The Veteran asserts that his 
Demerol allergy began in service, and, therefore, his heart 
condition began in service.  

Although it is certainly possible that the Veteran has an 
allergy to Demerol that began during service, there is no 
competent medical evidence to support that theory.  The 
medical evidence of record does not suggest that the current 
heart condition is related to the in-service cardiac arrest.  
Moreover, there is no competent medical evidence to support 
the Veteran's assertions that his cardiac events resulted 
from the administration of Demerol.  

To the contrary, the August 2008 examiner opined that the 
current heart condition was not the result of Demerol use.  
As the appellant is not a medical expert, he is not competent 
to express an authoritative opinion on this issue.  Although 
the Veteran is competent to testify as to his in-service 
experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the Veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.   See Washington v. 
Nicholson, 19 Vet App 362 (2005), citing Layno v. Brown, 6 
Vet. App. 465, 469-71 (1994) (holding that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness' 
personal knowledge).  In this case, the Veteran is not 
competent to provide an opinion as to whether his April 1978 
cardiac arrest was the onset of a Demerol allergy or the 
onset of a heart condition that is related to the September 
1999 incident.  

The preponderance of the evidence is against the claim of 
service connection for a heart disability; there is no doubt 
to be resolved; and service connection for a heart disability 
is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

Compensation pursuant to 38 U.S.C.A. § 1151 for a heart 
disability and resultant pacemaker implantation as a result 
of treatment at a VA facility in September 1999 is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

Service connection for a heart disability is denied.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


